Citation Nr: 1003413	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-25 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1942 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's service-connected cold injury residuals of the 
upper and lower extremities do not preclude substantially 
gainful employment; the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation that required VA to request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2007, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to a total disability rating based on 
individual unemployability (TDIU), what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the agency of original 
jurisdiction (AOJ) obtained the Veteran's service treatment 
records (STRs), VA medical records, and secured an 
examination in furtherance of his claim.  The Board notes 
that a VA examination with respect to the issue on appeal was 
obtained in September 2009.  38 C.F.R. § 3.159(c)(4).  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
adequate, as it was predicated on a reading of the records in 
the Veteran's claims file, and the examiner considered the 
effect of the Veteran's service-connected disabilities (cold 
injury residuals of the upper and lower extremities) before 
rendering an opinion regarding employability.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  No 
duty to assist was unmet.

II.  Law and Analysis

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2008).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Disabilities of one or both upper extremities or 
one or both lower extremities, including the bilateral 
factor, are considered a single disability, and disabilities 
resulting from a common etiology are considered a single 
disability.  38 C.F.R. § 4.16(a).  Marginal employment shall 
not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  Factors to be considered are the Veteran's 
education and employment history and loss of work-related 
functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 
326, 330, 332 (1991).  

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2008) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the Veteran is currently service connected for a cold 
weather injury of the left foot with degenerative joint 
disease (DJD) rated as 30 percent disabling, and cold weather 
injury residuals of the right foot with DJD rated as 30 
percent disabling.  He is also service connected for cold 
weather injury residuals of the left hand with DJD rated as 
20 percent disabling, and cold weather injury residuals of 
the right hand with DJD, rated as 20 percent disabling.  His 
combined rating is 80 percent, and with consideration of the 
fact that his DJD of the upper and lower extremities resulted 
from a common etiology (a cold injury from service in Korea), 
see 38 C.F.R. § 4.16(a)(2), he meets the criteria for 
consideration of a total rating under 38 C.F.R. § 4.16(a) as 
he has a combined rating at 70 percent or more, with a single 
disability at 40 percent or more, in addition to a single 
disability rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a)(1) (2008).  

It is the policy of the VA that all Veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Where the Veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, whether 
considered under § 4.16(a) or § 4.16(b) the Board must 
evaluate whether there are circumstances in the Veteran's 
case, apart from any non-service connected conditions and 
advancing age, that would justify a total rating, based on 
unemployability.  Van Hoose, 4 Vet. App. at 363; see also 
Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 
4 Vet. App. 395 (1993).  

The fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran contends that he should be entitled to a total 
rating based on individual unemployability because his cold 
injury residuals, which include degenerative joint disease 
(DJD) of the hands and feet, keep him from obtaining gainful 
employment.  Specifically, the Veteran complains that his 
cold injury residuals result in recurrent fungal infections, 
disturbances of nail growth, arthritis, and joint pain.

On his application for individual unemployability, the 
Veteran stated that he was a delivery driver for an 
industrial supply company from 1993 through 2001, noting that 
he worked 40 hours a week with no lost time.  The Veteran 
stated that he left his job due to his service-connected 
disabilities, noting that he became too disabled to work in 
October 2001.  The applications shows that the Veteran 
obtained a 10th grade education.  See January 2007 
Application for individual unemployability.

In this case, after considering the medical evidence of 
record regarding the severity of the Veteran's cold injury 
residuals, in addition to his employment and educational 
background, the Board finds that the evidence of record does 
not reveal that the Veteran's service-connected cold injury 
residuals-which include degenerative joint disease (DJD) of 
the upper and lower extremities, combine to make him unable 
to follow a substantially gainful occupation.

Significantly, both the July 2006 and September 2009 
examinations show that the Veteran's cold injury residuals 
were not severe.  In fact, the September 2009 VA examiner 
described the Veteran's cold injury residuals as involving 
mild degenerative joint disease of the feet and hands, and 
mild loss of function.  The July 2006 examiner diagnosed the 
Veteran with status-post cold weather injury of the feet and 
hands with DJD, noting evidence of a fungal infection of the 
toe nails.  However, the examiner, G.C., M.D., noted that 
motor and sensory examinations were within normal limits and 
stated that there was no discoloration of the cold injury 
parts, and no missing nails.  Dr. C. noted that an 
examination of the extremities did not reveal atrophic skin 
changes, ulceration, gangrene, ischemic limb pain or 
persistent coldness.  There was no ulceration, deformity, 
edema, atrophy, or loss of tissue or digits, and the skin 
texture was normal.  Dr. C. noted that the Veteran could tie 
his shoelaces and fasten buttons without difficulty, despite 
having DJD in his hands, and noted that both right and left 
hand dexterity showed that his fingertips could approximate 
the proximal transverse crease of the palm.  Regarding range 
of motion of the right and left wrist joints, the Veteran had 
full range of dorsiflexion, ulnar deviation and radial 
deviation.  See 38 C.F.R. § 4.71, Plate I.  The Veteran was 
also found to have full range of motion in his ankles.  (See 
38 C.F.R. § 4.71a, Plate II).

The Veteran was afforded another VA examination in September 
2009 to again assess the severity of his cold injury 
residuals.  At this examination, the Veteran reported that 
his toenails become loose and fall off frequently, and noted 
that he had a fungal infection of his toe nails.  He stated 
that he did not have a whole lot of pain in his feet or 
hands, but noted that he had poor circulation and his feet 
became sensitive to the cold.  He noted that he did not feel 
any burning or pain in his hands or feet.  

On examination, the examiner, A.Y., M.D., diagnosed the 
Veteran with a history of cold injury with onychomycosis of 
the toenails of both feet, mild degenerative changes of both 
feet with mild loss of function, and mild degenerative 
changes of both hands with mild loss of function.  Dr. Y. 
opined that the Veteran's cold injury residuals did not make 
him unemployable, stating that his cold injury residuals had 
no effect on his usual daily activities.  He explained that 
the Veteran currently experienced mild, intermittent pain in 
the joints of his fingers and toes, which was worse during 
cold weather.  Dr. Y. noted that the Veteran had moderate 
cold sensitivity without evidence of changes in skin 
thickness, tingling, weakness, swelling, and without a 
history of recurrent fungal infections or numbness.

Upon examining the Veteran, Dr. Y. found that the color of 
the feet and hands was normal, skin temperature was cooler 
than normal, skin moisture was normal, and there was no 
fungus present; however, there was onychomycosis, (thickening 
of toenails of both feet).  No callus formation or ulceration 
was noted.  In terms of the Veteran's reflexes, Dr. Y. found 
that all reflexes were normal, and also noted that all 
sensory functions were normal, except the right and left 
foot, where although no nerves were affected, vibration and 
light touch were slightly decreased.  Regarding range of 
motion of the joints involved, the examiner noted that the 
movements of the Veteran's toes of both feet were normal, and 
ankle range of motion of both the right and left ankle was 
only 2 degrees less than full range of dorsiflexion, and five 
degrees less than full range of plantar flexion.  There was 
no evidence of swelling, edema, or effusion, and no 
tenderness, weakness, or instability.  Dr. Y. stated that the 
Veteran presented alert, oriented and not in any distress.  
He was ambulatory and walked in without any walking aides and 
did not wear any braces.  There was no evidence of any 
anemia, cyanosis, clubbing of the fingers, or edema of the 
feet.  

On examination of the Veteran's hands and wrists, Dr. Y. 
found no deformity and no swelling of the wrist joints, and 
no weakness or instability of the wrists.  Range of motion of 
the right wrist was to 55 degrees of dorsiflexion, 45 degrees 
of palmar flexion, 30 degrees of ulnar deviation, and 30 
degrees of radial deviation.  The Veteran's left wrist had 
dorsiflexion to 55 degrees, palmar flexion to 65 degrees, 
ulnar deviation to 40 degrees, and radial deviation to 25 
degrees.  (See 38 C.F.R. § 4.71; Plate I, which shows normal 
wrist range of motion to 70 degrees of dorsiflexion, 80 
degrees of palmar flexion, 45 degrees of ulnar deviation and 
20 degrees of radial deviation).  Although the evidence shows 
that the Veteran does not have full range of wrist motion, 
Dr. Y. described his loss of function as mild, and the 
evidence reveals that the Veteran's range of motion of his 
wrists was not significantly less than full range of motion.  
Lastly, regarding range of motion of the Veteran's fingers, 
the examiner noted that he was able to approximate the tips 
of the fingers with the tips of his thumbs; and was able to 
approximate the tips of his fingers with the proximal crease 
of the palms of both hands.  He was also able to approximate 
the tip of the thumb with the base of the 5th or little 
fingers.

Finally, x-rays of the right and left ankle were 
unremarkable, x-rays of the right and left feet revealed no 
evidence of acute fracture, dislocation or other significant 
bony abnormality; and x-rays of the hands revealed 
degenerative joint disease (DJD) of the IP joints of the 
fingers.

The Board finds that the medical evidence obtained by Dr. C. 
in the July 2006 examination, and Dr. Y. in the September 
2009 VA examination, reveal that although the Veteran is 
diagnosed with DJD of the upper and lower extremities related 
to a cold injury, his cold injury residuals considered alone 
without regard to other non-service connected disabilities, 
are not severe enough to prevent him from obtaining or 
retaining substantially gainful employment.  Dr. Y. described 
the Veteran's disability as involving mild degenerative 
changes of his feet and hands with mild loss of function; 
opining that the Veteran's cold injury residuals were not 
severe enough to render him unemployable, and had no effect 
on his daily activities.  Dr. Y. stated that the Veteran did 
not experience numbness or tingling, and all his sensory 
functions were normal, except a slight decrease in vibration 
and light touch of the feet.  Dr. Y. only noted a slight 
decrease in range of motion of the Veteran's ankles and 
wrists, which he described as mild.  Further, Dr. C.'s 2006 
assessment also found the Veteran's cold injury disability to 
be mild in nature.  The Veteran had full range of motion in 
his wrist joints and ankles, and full dexterity in his 
fingertips despite having DJD in his hands.  Dr. C. found no 
evidence of discoloration of the Veteran's hands or feet, and 
no loss of tissue, nails or digits.  Overall, as Dr. Y. 
opined, the Veteran's cold injury residuals do not make him 
unemployable.  There are no medical opinions to contradict 
these assessments.  All evidence points to the conclusion 
that his cold injury is not severe enough to preclude the 
Veteran from obtaining substantially gainful employment.

Further, the record does not contain any evidence suggesting 
that the Veteran was forced to retire or was terminated as a 
result of his service-connected cold injury residuals.  In 
fact, the evidence shows that the Veteran worked from 1993 
through 2001, for 40 hours per week with no time lost.  The 
Veteran did not retire until 2001 at about age 81, with the 
most recent VA examination noting that he retired because he 
was eligible to retire due to his age and his length of 
employment.  

It is undisputed that, if the Veteran was working, his cold 
injury residuals would have an adverse effect on employment, 
even to the extent of preventing certain types of jobs that 
involve intense use and dexterity of the hands, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2009).  Here, the Veteran is in receipt of the maximum 
evaluation possible under the rating code for cold injury 
residuals, which is intended to compensate him for loss of 
working time due to symptoms of his disability.  There is no 
evidence suggesting that these problems combine to make the 
Veteran unemployable.  As noted above, he certainly can not 
work in certain jobs, but his service-connected problems do 
not preclude substantially gainful employment.

Further, the evidence does not suggest an unusual disability 
picture as to render impractical the application of the 
regular schedular criteria; nor does the evidence reveal that 
the Veteran's cold injury residuals of the upper and lower 
extremities resulted in frequent periods of hospitalization.  
In summary, given the lack of evidence showing unusual 
disability that is not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

In light of the foregoing, the Board finds that award of a 
total rating based on individual unemployability by reason of 
service-connected disabilities, is not warranted.


ORDER

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU) is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


